Citation Nr: 0734552	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-04 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
disability compensation in the amount of $6,106, to include 
whether the overpayment was properly created.    


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
February 1972 to July 1994.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a determination in April 2004 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boise, 
Idaho. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required.   


REMAND

An overpayment was created when the veteran was paid 
additional VA disability compensation on behalf of two 
stepchildren and a wife, when it was later learned that the 
veteran had been separated from his wife in June 1995 and 
divorced her in October 2001.  In May 2004, VA's Debt 
Management Center notified the veteran of an overpayment in 
disability compensation in the amount of $10,513.  This 
amount was later reduced to $6,106, after VA rectified its 
error in removing payment for a natural child from the award 
of compensation.  

The veteran contends that the creation of the overpayment is 
still in error.  He asserts that when he purchased a home 
with a VA loan in February 1998, to secure the home he 
submitted information concerning his separation from his wife 
and children at that time.  Thus, he claims that VA was 
notified of his dependent status in a timely manner.  

In the April 2004 letter, the RO notified the veteran that 
the removal of his two stepchildren was made effective July 
1, 1995, because the veteran and his wife had entered a 
separation agreement in June 1995.  In the statement of the 
case issued in December 2004, the RO indicated that the 
overpayment was created in part when the two stepchildren 
were removed from the award, effective July 1, 1995, because 
they were not living with the veteran at the time and the 
veteran had not provided proof that he was paying 50 percent 
of their support since the separation.  The RO referred to a 
May 2004 statement of the veteran, indicating that it did not 
show that he was paying any support for the children from the 
date of separation in June 1995.  The veteran, however, in 
the May 2004 statement did indicate that he had "continued 
to support my step-children and/or spouse in the amount of 
$500.00 per month."  Further, he indicated that from June 
1995 to June 2001, he paid his wife "$36,500 in dependent 
support," although it is not clear whether such an amount, 
if accurate, included the stepchildren.  

The RO should clarify with the veteran what amounts, if any, 
he provided for the support of his two stepchildren for the 
period of the overpayment.  

The RO should also provide an audit to reveal precisely the 
period of the overpayment and the VA disability benefit 
amounts that were due and paid to the veteran for the 
overpayment period.  

Accordingly, the case is REMANDED for the following action:

1. Request the veteran to furnish 
evidence or information concerning the 
amounts, if any, of support he provided 
to his two stepchildren beginning in June 
1995.  

2. Prepare an audit of the veteran's 
disability compensation account, setting 
forth the period of the overpayment at 
issue and the amounts due and paid to the 
veteran.  Once compiled, the audit report 
must be associated with the claims 
folder, and a copy must be sent to the 
veteran.



3. Following completion of the foregoing, 
adjudicate the claim of whether the 
overpayment was properly created.  If the 
decision remains adverse to the veteran, 
the RO should provide him with a 
supplemental statement of the case and 
the opportunity to respond.  Also, if 
there is any remaining overpayment, 
furnish the veteran a statement of the 
case on the claim of waiver of recovery 
of an overpayment of VA disability 
compensation, considering equity and good 
conscience.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

